Citation Nr: 0608354	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1955 to September 1958.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran had 
requested a formal hearing before a Decision Review Officer 
(DRO) at the RO, but he withdrew this request and appeared 
instead at a DRO informal hearing in February 2004.


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss was not manifested in 
the first postservice year; and any current hearing loss 
disability is not shown to be related to an event, injury, or 
disease in service. 

2. It is not shown that the veteran currently suffers from 
tinnitus.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects that by May 2002 (prior to the RO's 
initial adjudication of his claim) and August 2003 letters 
the veteran was advised of the evidence and information 
necessary to substantiate a service connection claim, to 
submit any medical reports he had, the information he was 
required to provide to enable VA to obtain evidence in 
support of his claim, the assistance VA would provide in 
obtaining evidence and information in support of the claim, 
and the evidence he should submit if he did not desire VA to 
obtain such evidence on his behalf.  A July 2003 statement of 
the case (SOC) provided a full outline of the regulation 
implementing the VCAA, including (at p. 3) that the veteran 
should submit any evidence in his possession pertinent to his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While the veteran was not advised of 
the criteria for rating hearing loss disability or tinnitus, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar., 
2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

The veteran's pertinent treatment records have been secured.  
VA's duty to assist by scheduling an examination/arranging 
for a medical opinion will be discussed below.  The veteran 
has not identified any other pertinent evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  The RO was able 
to obtain several SMRs, none of which contain complaints, 
findings, treatment, or diagnosis relating to either hearing 
loss or tinnitus.  The records do reflect that he sustained a 
parachuting injury.  His service separation examination 
report remains unavailable.

The veteran's DD 214 reflects that his military occupational 
specialty was parachute rigger.  

A September 1993 City of Phoenix hearing test showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
20
LEFT
5
5
25
75
75

The examiner noted that the veteran had a high frequency 
hearing loss that was greater in his left ear.  It was also 
noted that the veteran did not have any ringing in his ears.  

In a July 2003 statement, the veteran's wife wrote that she 
met the veteran in May 1956 and that since she has known him 
"he has spoken very loud not realizing it was his hearing."  
His family has told her he spoke softer prior to entering 
service.  The wife stated that she believed being in the 
artillery during service caused his hearing loss.

In his July 2003 substantive appeal, the veteran reported 
that he believed his hearing was initially damaged during his 
assignment to an airborne artillery unit.

At the February 2004 DRO informal hearing, the veteran 
reported that he has not been receiving treatment for his 
hearing loss or tinnitus and that he had no treatment prior 
to the 1993 City of Phoenix hearing test.  He also noted that 
he has not had tinnitus diagnosed.  He testified that since 
service he worked for the railroad for six months and then 
worked as an operator for the City of Phoenix, a job 
requiring him to drive large trucks and operate heavy 
equipment, and used hearing protection in these jobs.  

C.	Legal Criteria and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened duty to assist him in developing 
his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) several of the veteran's 
service medical records.  He has not identified any treatment 
for his hearing loss disability or tinnitus in service, so 
there are no further alternate sources from which medical 
records could be sought.
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the  
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Board has considered whether a VA examination or medical 
opinion is necessary.  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

Here, there is evidence showing that the veteran has likely 
has left ear hearing loss disability (and suggesting right 
ear hearing loss as well).  Likewise, the fact that he was a 
parachutist confirms that likely was exposed to airplane 
engine noise trauma in service.  However, there is nothing in 
the record that suggests a relationship between any current 
hearing loss disability and service.  Also, there is no 
evidence that the veteran currently has tinnitus.  Hence, an 
examination is not necessary.  

Bilateral Hearing Loss Disability

As noted, the record contains evidence (1993 audiometry 
showing puretone thresholds of 75 at the 3000 and 4000 
frequencies) that the veteran has hearing loss sufficient to 
be considered a disability in his left ear, and that he 
perhaps has right ear hearing loss as well.  Furthermore, as 
he was a parachutist, it may be conceded that he was exposed 
to noise trauma (from aircraft engines) in service.  However, 
there is no competent evidence that relates any current 
hearing disability to noise exposure in service (or otherwise 
to service). or suggests such relationship.  There is no 
competent evidence that a hearing loss disability was 
manifested in service or in the first postservice year, so as 
to permit a finding that such disability became manifested in 
service and persisted, or to allow for application of the 
chronic disease presumptions for sensorineural hearing loss 
(as organic disease of the nervous system.  Furthermore, 
there is no competent evidence (medical opinion) that any 
current hearing loss disability may be related to the 
veteran's service.  

Notably, the veteran has stated that he did not receive 
treatment for hearing loss prior to the 1993 hearing test 
that is of record (nor received treatment since that time).  
Such a lengthy period of time between service and the 
earliest postservice clinical documentation of the disability 
for which service connection is sought (35 years), is of 
itself a factor for consideration against a finding that any 
current hearing loss disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 ((Fed. Cir. 2000)(in a 
claim alleging that a disability was aggravated by service).  

While the veteran and his wife may believe that his current 
hearing loss disability is related to service, as laypersons 
they are not competent to opine in matters concerning medical 
diagnosis or etiology.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against there being a 
nexus between any current hearing loss disability and the 
veteran's service, the preponderance of the evidence is 
against his claim.  Consequently, service connection for 
bilateral hearing loss must be denied.

Tinnitus

There is no competent evidence that the veteran now has 
tinnitus.  The 1993 City of Phoenix hearing test is the only 
evidence in the file regarding tinnitus, and the report of 
that test notes that the veteran indicated he did not have 
ringing in his ears.  At the February 2004 DRO informal 
hearing, the veteran stated he had not received a medical 
diagnosis of tinnitus.  Thus, the first threshold requirement 
necessary to substantiate a service connection claim, 
competent (medical diagnosis) evidence of current disability, 
is not satisfied, and it is unnecessary to proceed with the 
analysis of the claim any further.  See Hickson, supra.  

A clear preponderance of the evidence is against the claim 
seeking service connection for tinnitus, and the claim must 
be denied.







ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


